OFFICE   Or THE ATTORNEY      GENERAL    OF TEXAS
                         AUSTIN




                                         on reo*lYed ma oare-
                                         uote fro14your requerb


have the ant
f3tateonu co




                             e bwm mm% in sttlu11~1a8 mot up
                          the   1$&l Bud@,    soulb   them   revingr
                     remaining per% of 1941 to meet the expe~1~08

                   11, 3941, *ith CoulitJentered        into an
                    ha State Degjlrrtsent   of Fublio Selfare, a
                     ettaohed hereto. This agreement makea no
 mention of adUitloka1 ow3e workbre        CIPequipment   and ruppllea
 ior them. The bud&et far smith UQunty for the Pear 1942
 war not ado ted until Sept. 22, 196           This would hara plrsa
befare the cv  omisaimers*       Court thm ~ment        and bhe letta
of Wnderstandi~*       fro33the WrlfarfiD* rt5entj (Copy att*oBed)
before they adopted the budgot for 194ip”      . Xi &oh itea8 can be
added to the     bu&get rt will,    then it sboDDb but little   bud%*t
oontrol really exitis."
        @a.      8. ‘2. Walters,              pegye 2
1

                  &adrt the holding of opinion #o. O-3962 (l,imit~&
        ~~erafi0o),.M this '2epnrbtent, B OQ9f Qf whleh ir 4nOlOard
        hnewith, it is our opinion thdltthe oomi6aionera*~Qourt hae
        1p0authority              to   emplot the ease wcWcer8 deaoribed in your
        letter
            a nd
               h a 8Q
                   a lutih4wlty                    to purohase          or aup;l?liea
                                                               eqaipmpnr%nt
        for     ruab      da80      wiid*m.    Yinoe the Oo~iseioners* oourt haa
        AQ aathorfty              tQ   pe'~:Qu%6OUty tuada  far suoh itema it beomsa
        m,aterlal aa to nhcithamOr                       not    eUOh     Items were     Qr    were   not
        l@ludad in the original buds&b.
                            Fdotlon 1 of           +\rtiole    2372~2,       Vernon*a        Amotsted
        T4xaa     ClYil          StaQutna,      rssde     28   follonr
I




                       Tha 8bove quoted lstiole olrerly authorieea the
        oemalaaion4ra*~:.~rt     to erpenQ oounty funda for the rental of
        o?floe ~paod.~O~Ohe Old A&e Aeal~tanoe      Camulaakm. Th4 8mouut
        of .OftioeapGi~‘wnl eaount of rental to be paid therefor are
        Oxearly anttiers    tc be dstarmln& by the wea1aelonexe* court
        in their eognd dlsorstioa,
                            is quote from Artiole 6b9a-U,                     Vernon*6 Amotslt&
        T4X48     Civil          &tctUt44,     4S   iQuO-84;
    I
                            -.
                          . . ?+henthrtbudget has beerafimll~ spproroU by
                the Cmafsefonersl Court.~tne budget,   a4 appro?ed by the
                Court shell b6 tiled with the Clerk of the CQUtlt]r Court,
                Lyletax44 lerled ,oaly in 88oQrQaAOe themwith, 4114110
                erpennditnraQf thr iunda of th+ bctmtg 4hs.U th+esftsr
                bs .zadoexcept In atrlot aompllamoe with the budget 48
                edo;:teQby the Corrr%. moept tb4t 4mwg4noy expenditureal
                j.n6486 of gr'Jv0publlo neQeBsitg, to meet ualiaaelend
gm. B. T. xaltas,       ~464~3
                             3


       WJforetseen oonditions whioh oould not, by reasonably
       dilf~ent thou&t and attention, have been inolud8d In
       the original budget, amy frowntime to time be authorlaed
       by the Court a6 amendniexite to tze original budget. . . .*

           A&..~owhat oonstitutss "grave publlo'neoesslty*
ae that t&x is used in &tiole 6894-11, supra, dependa upan
the facts in eaoh @as4 and is 4 question printarflyto be
paaeed on by the ooimirsioners' oourt. See op:nion No. O-1053
or thi0 Department.
           Opinion     No. C-1022 ei this Departamnt holds that
the oaaaisaioners~ dourt may leplly -ploy a oounty holae
demonstration agant and pay her a salary for the remaining
five mouthr or 1999, won th4u@ no provision       was.nadr for
the,,ruPployment   or mmh agent,  nor w4re thaw  any rutid0 set
aal& ror the purpotiefn the Otiintybudget for the year 1939,
ii the mm8 w4a a 0480 or *grave publfc A0084aity,   tamed
unusual and unforesem omdlflonr whloh aould not, by rearonibly
dili@mt  thought and AttOAtiOA ha+@ been inoludsd  fn the origiital
ba&get,” end that the dSte~dlWltiOA of this tact iwue   ass  fb,
the   oommi88ionere*   oourfi.

           T&s mnmmr to your ,quertion       a8 to whether tha eomde-
e&onura~ oourt has authority      00 ~qx~~~doauntf Sunds fearadditional
ofrio spa08 and rental ror tha+jlQ Age Asslstanos Commlrrioa
till depend upon whether or not #amo is a oase of *gave        publlo
neaesaity, to meet uaasual aml unYFore%ernoonditloA8 whloh oould
not, by reasonably diligent thmght and attautlon have been
inoludeb in the original budgab.*       It ia the provinoe of the
ounmlssioner0* aourt to Uetermins th&&Ot         qU8stiOL
                                          Very truly   yours